 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10
     MICHELE LOUISE JOHNSON BURNETT,           Case No. CV-16-07753-R-AS
11
                     Plaintiff,
12                      v.

     CALIFORNIA FINANCIAL GROUP, INC.          JUDGMENT
13
     DBA CFG BANCORP; LAWYERS TITLE
14   COMPANY; MORTGAGE ELECTRONIC
     REGISTRATION SYSTEMS, INC.;
15   CITIMORTGAGE, INC.; NBS DEFAULT
     SERVICES, LLC; DUKE PARTNERS,             Complaint Filed: October 18, 2016
16   LLC; NATIONWIDE TITLE CLEARING,
     INC.; and DOES 1 through 10, Inclusive,
17
                   Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1       On January 23, 2017, this Court entered an order granting defendants CitiMortgage, Inc.,
 2   Mortgage Electronic Registration Systems, Inc., and Nationwide Title Clearing, Inc.’s
 3   (“Defendants”) Motion to Dismiss Plaintiff Michele Louise Johnson-Burnett’s Complaint
 4   pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (Dkt. No. 73). The Court
 5   ordered Plaintiff’s complaint dismissed as to Defendants. THEREFORE,
 6
          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 7
          1. That this action is dismissed with prejudice as to Defendants;
 8
          2. That judgment be entered in favor of Defendants and against Plaintiff as to each and
 9
     every cause of action in this case, and that Plaintiff take nothing by way of her claims against
10
     Defendants; and
11
          3. That there is no just reason for delay in the entry of this judgment as to Plaintiff and
12
     Defendants.
13

14
          IT IS SO ORDERED.
15

16      Dated: June 14, 2019                   ________________________________
                                                         Manuel L. Real
17
                                                   United States District Judge
18

19

20

21

22

23

24

25

26

27

28
